Citation Nr: 1302281	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for disability of the right wrist.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for rectal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for hearing loss, gastroesophageal reflux disease (GERD), bronchitis, PTSD, disabilities of the low back and right wrist, and rectal bleeding.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In October 2011 and May 2012 rating decisions, the RO granted service connection for GERD and a low back disability (degenerative disc disease of the lumbar spine), representing a full grant of the benefit sought with respect to those disabilities.

In October 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, while the Veteran previously was represented by the National Association for Black Veterans, Inc., at the Board hearing in October 2012-during the pendency of the claims on appeal-the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to these matters.  The Veteran's current representative represented him at the hearing.  The Board has recognized the change in representation.

The Board's decision addressing the claims for service connection for hearing loss, bronchitis, right wrist disability, and PTSD is set forth below.  The claim for service connection for rectal bleeding is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

During the Board hearing in October 2012, prior to the promulgation of a decision on the issues on appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the claims for service connection for hearing loss, bronchitis, right wrist disability, and PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issues of service connection for hearing loss, bronchitis, right wrist disability, and PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the Board hearing in October 2012, prior to the promulgation of a decision on the issues on appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the claims for service connection for hearing loss, bronchitis, right wrist disability, and PTSD.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the matters, and they must be dismissed.


ORDER

The appeal with respect to the claims for service connection for hearing loss, bronchitis, right wrist disability, and PTSD is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for service connection for rectal bleeding is warranted.

In September 2008, the Veteran was afforded a VA fee basis examination for purposes of determining, in part, whether the Veteran had a disability manifested by rectal bleeding that could be attributed to service.  The examiner detected no hemorrhoids or other rectal disability, and opined that the condition of which the Veteran complained had resolved.

The Board notes, however, that the Veteran has consistently indicated, both during and after service, that his problems with rectal bleeding are intermittent in nature.  In situations such as this, where there is a reported history of exacerbation and improvement of a condition, the duty to assist encompasses the obligation to review the disability during an active, rather than an inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Brown, 2 Vet. App. 675, 676 (1992).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the Veteran's assertions to the effect that his problems with rectal bleeding are intermittent, the Board finds that the September 2008 VA opinion-apparently rendered during a time when the Veteran's condition was inactive-is inadequate   As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the RO should arrange for the Veteran to undergo another VA rectal examination, by an appropriate physician, at a VA medical facility.

With respect to scheduling the new examination, the Veteran should be asked to identify when he feels his rectal condition becomes active.  Thereafter, to the extent practicable, he should be scheduled for a rectal examination as close to that time as possible.  The Veteran is also encouraged to seek outpatient care during those times that his rectal condition is active, so that the presence and extent of the manifestations can be documented for the record.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for rectal bleeding (as his original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the appointment sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any records from the Ballard Campus of Swedish Medical Center in Seattle, Washington, where the Veteran was reportedly diagnosed with internal hemorrhoids in the emergency department during service in March 2006.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for rectal bleeding that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any records from the Ballard Campus of Swedish Medical Center in Seattle, Washington, where the Veteran was reportedly diagnosed with internal hemorrhoids in the emergency department during service in March 2006.

The RO should also encourage the Veteran to seek outpatient care during those times that his rectal condition is active, so that the presence and extent of the manifestations can be documented for the record.  The RO should specifically notify the Veteran that, if he receives such care, he should provide copies of the records of the care to the RO or, alternatively, he should provide authorization to enable the RO to obtain the records.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include any records from the Ballard Campus of Swedish Medical Center in Seattle -following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA rectal examination, by an appropriate physician, at a VA medical facility.  If practicable, the examination should be conducted during a period when the Veteran indicates that his rectal condition is active.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the rectum, to include internal hemorrhoids, if any.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In so doing, the examiner should specifically address the medical significance, if any, of the entries in the Veteran's service treatment records to the effect that he was found to have internal hemorrhoids during service, as well as all pertinent lay assertions.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


